Campbell J.
I concur in the various results arrived at by my brother Christiancy; and I also agree with all that he has laid down in his opinion, except as it allows an inference that the question of possession may have a bearing upon the validity and operation of the statute giving conclusive force to certain deeds. The case of Quinlon v. Rogers was not decided on any such basis, but held the law absolutely invalid, no such point being regarded: And I think the full effect of that decision should be allowed, as the statute in very plain terms purports to act on rights and no't on remedies, and to give to irregular proceedings to divest estates the same force as if they were in every sense due process of law. Such an effect it is universally conceded cannot be reconciled with constitutional restrictions in favor of private rights, and any other interpretation fails to conform to the manifest design appearing in the law.
Cooley J. concurred with Campbell J.
Martin Ch. J. did not sit.